Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/05/2022 has been entered.

Reasons for Allowance
Claims 1-8, 10-11, 13-16, and 18-25 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Beveridge et al. (US 2018/0063235) [0035], [0128]-[0129] disclose a resource exchange system using financial costs and benefits and market prices.

Sait (US 10,353,745) abstract, col. 9, Il. 14-26 discloses substituting resources based on determining a cost for executing a workload.

Nicol et al. (US 2016/0092208) (see examiner’s Notice of References Cited dated 11/02/2021) [0052], [0058] disclose substituting alternative resources.

Lee (US 2014/0331235) (see examiner’s Notice of References Cited dated 11/02/2021) [0043], [0091] discloses determining substitute resources that are available for unavailable resources.

Powers et al. (US 2009/0049443) (see examiner’s Notice of References Cited dated 11/02/2021) [0162] disclose an exchange for computing resources based on spot and futures markets.

Bookman et al. (US 2016/0308783) (see examiner’s Notice of References Cited dated 11/02/2021) [0179], [0181], [0184] disclose replacing one resource for another based on resource types and kinds.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 10, 2022